—Order of disposition, Family Court, New York County (Mary Bednar, J.), *52entered on or about December 15, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the second degree (two counts), criminal possession of a weapon in the fourth degree and unlawful possession of a weapon by a person under 16, and placed her on probation for a period of 1 year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning credibility. There was ample evidence to disprove appellant’s defense of justification beyond a reasonable doubt, including evidence that appellant sought out the complainant, initiated an altercation with her, struck her, and stabbed her several times with scissors. Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.